     STEVEN G. KALAR
 1   Federal Public Defender                                             JAN 24 2Q]2
     JODI LINKER                                                    A,
 2
     Assistant Federal Public Defender
 3   450 Golden Gate Avenue
     San Francisco, CA 94102
 4   Telephone:     415.436.7700
     Facsimile:     415.436.7706
 5   Jodi_Linker@fd.org
 6
     Counsel for Defendant ROMERO
 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11

12    UNITED STATES OF AMERICA,                       Case No. CR 19-008 CRB (EDL)

13
                       Plaintiff,
                                                      STIPULATION
14
     V.                                               ORDER TO CONTINUE DETENTION
15                                                    HEARING
     JOSEPH ROMERO,
16
                       Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

     VSv. Romero, Case No. 19-008 CRB (EDL);
     STIP & [PROPOSED] ORD. TO CONT. DTN HRG      1
